HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. In my view, McCosh established a prima facie case of sex-based discrimination by showing the discriminatory effect of the City’s actions. She did so by showing (1) that until she sent a letter to the Equal Employment Opportunity Commission inquiring about the filing of a sex-discrimination charge and complained of sex discrimination to the Grand Forks Civil Service Commission, she was the only woman police officer in the Grand Forks Police Department; (2) that no woman in the police department had ever achieved a rank higher than police woman; (3) that men were routinely assigned to patrol service, automatically achieving the one-year service requisite for promotion, while McCosh was not assigned to patrol service; and (4) that at the time of trial, no woman other than McCosh had served the police department for more than two and one-half years.
The district court erred in failing to shift to the defendants the burden of proving that the procedure for selecting sergeants was not discriminatory but was necessary for effective job performance. The improper assignment of the burden of proof would be grounds for reversal unless we are convinced the defendant has clearly met its burden, Thompson v. City of Omaha, 623 F.2d 46, at 49, (8th Cir. 1980); of. Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971). I have carefully examined the record and cannot say that the defendant met its burden of showing that the one-year patrol requirement was necessary for safe and effective performance of the job of sergeant.
A witness for the City explained that one year of patrol experience served to familiarize the officer with the many conditions that are confronted by a street-level officer. While we do not take issue with the desirability of this goal, the requirement of one year of patrol experience is not necessary to achieve that goal in McCosh’s case. She had participated in many investigations of rape cases, juvenile cases, narcotics cases and other matters during her five-years as a sworn police officer, exposing her to a wide variety of people and conditions. Her work as a police officer was consistently evaluated as excellent or above average. Nothing in the record indicates that her experience was any less valuable than that of a patrol officer. Although the City has a legitimate interest in assuring its citizens that police officers serving in leadership positions possess the requisite skill and experience for those positions, an arbitrary requirement that is not necessary to the achievement of that goal and that operates to discriminate against a member of a class protected by Title VII cannot be tolerated. In my view, the ease should be remanded for an order directing the City to develop a promotional selection procedure in compliance with Title VII, and for a determination of the appropriate remedy for McCosh.
*1065The determination of remedy is not an easy task. McCosh’s problems did not end with the City’s failure to consider her for the position of sergeant. She was assigned to patrol duty at the age of nearly fifty-seven years, and in the ensuing year, she both engaged in and was subjected to a course of conduct that resulted in her treatment by a psychiatrist specializing in psychosomatic medicine. It is not difficult to directly trace these problems to the City’s unlawful application of the patrol experience requirement and its resulting failure to consider McCosh for promotion. More problematic is her psychiatrist’s testimony that he would not release her back into the stressful situation in which she previously worked and would not consent to a promotion to sergeant. He testified that McCosh could have returned to any other less stressful position within the department, such as a day shift or indoor work of some kind. Under these circumstances, McCosh may be entitled to back pay based on the police officer’s position, to consideration for promotion or to some other remedy, the determination of which should be left to the district court.